     Case 2:16-cv-05376-DSF-PLA Document 89 Filed 07/24/19 Page 1 of 2 Page ID #:1204



 1     DEBORAH CONNOR, Chief
       Money Laundering and Asset Recovery Section (MLARS)
 2     MARY BUTLER
       Chief, International Unit
 3     WOO S. LEE, Deputy Chief, International Unit
       BARBARA LEVY, Trial Attorney
       JOSHUA SOHN, Trial Attorney
 4     Criminal Division
       United States Department of Justice
 5        1400 New York Avenue, N.W., 10th Floor
          Washington, D.C. 20530
 6        Telephone: (202) 514-1263
          Email: Woo.Lee@usdoj.gov
 7     NICOLA T. HANNA
       United States Attorney
 8     BRANDON D. FOX
       Assistant United States Attorney
 9     Chief, Criminal Division
       STEVEN R. WELK
10     Assistant United States Attorney
       Chief, Asset Forfeiture Section
       JOHN J. KUCERA (CBN: 274184)
11     MICHAEL R. SEW HOY (CBN: 243391)
       Assistant United States Attorneys
12     Asset Forfeiture Section
          312 North Spring Street, 14th Floor
13        Los Angeles, California 90012
          Telephone: (213) 894-3391/(213) 894-3314
14        Facsimile: (213) 894-0142
          Email: John.Kucera@usdoj.gov
15               Michael.R.Sew.Hoy@usdoj.gov

16
       Attorneys for Plaintiff
17     UNITED STATES OF AMERICA

18
                                UNITED STATES DISTRICT COURT
19
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
       UNITED STATES OF AMERICA,                No. CV 16-5376-DSF (PLAx)
21
                  Plaintiff,                    NOTICE OF RECORDED ORDER EXTENDING
22                                              THE GOVERNMENT’S LIS PENDENS AN
                        v.                      ADDITIONAL THREE YEARS
23
       REAL PROPERTY LOCATED IN NEW
24     YORK, NEW YORK

25                Defendants.
26

27

28
     Case 2:16-cv-05376-DSF-PLA Document 89 Filed 07/24/19 Page 2 of 2 Page ID #:1205



 1          Pursuant to New York Consolidated Law, Civil Practice Laws and

 2     Rules § 6513, Plaintiff United States of America, by and through its

 3     counsel of record, the United States Attorney for the Central

 4     District of California and Assistant United States Attorneys John J.

 5     Kucera and Michael R. Sew Hoy, hereby file with the Court a copy of

 6     its Order for Extension of Lis Pendens (“Order”) filed with the

 7     Office of the County Recorder for New York County, New York.            A copy

 8     of the filed Order is attached hereto as Exhibit A.

 9      Dated: July 24, 2019                Respectfully submitted,

10                                          DEBORAH CONNOR
                                            Chief, AFMLS
11
                                            NICOLA T. HANNA
12                                          United States Attorney
13
                                                  /s/Michael R. Sew Hoy
14                                          JOHN J. KUCERA
                                            MICHAEL R. SEW HOY
15
                                            Assistant United States Attorneys
16
                                            WOO S. LEE
17                                          Deputy Chief, MLARS
                                            JONATHAN BAUM
18                                          BARBARA LEVY
                                            JOSHUA L. SOHN
19
                                            Trial Attorneys, MLARS
20
                                            Attorneys for Plaintiff
21                                          UNITED STATES OF AMERICA

22

23

24

25

26

27

28

                                               2
